Citation Nr: 1628270	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1968 to April 1972. 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board recognizes that the Veteran's representative attempts to raise the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus in a statement dated June 1, 2016. The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the claim of entitlement to an initial compensable rating for service-connected left ear hearing loss.

The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Veteran's last VA audiological examination of record was in October 2010, almost six years ago. The Veteran reported in an August 2011 statement, that his hearing "has increased in severity over the years." Given the Veteran's claims of increased symptomatology, a new VA audiological examination is warranted to determine the current severity of his left ear hearing loss.
The Board also notes that the Veteran was afforded a previous VA audiological examination in September 2009. The Veteran reported that his hearing worsened after service and that his post-service career included work in pattern shops without hearing protection. The examiner opined that the Veteran's left ear hearing loss at separation appears to be related to military noise exposure. Based on audiological testing and the requirements found in 38 C.F.R. § 4.85 (2015), the Veteran was eligible for a 10 percent evaluation. However, the examiner determined that the Veteran's complete loss of left ear hearing that occurred one and one half years ago is less likely than not related to military noise exposure and instead related to an intervening cause of unknown etiology and therefore not considered to be an increase in symptoms related to hearing loss during active service. The examiner did not provide any other reason for this conclusion. 

As such, this examination report is inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (a medical opinion that is not fully articulated is not probative). When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA audiological examination, to assess the severity of his left ear hearing loss disability. 

The claims folder should be reviewed prior to the examination and the examiner should indicate having done so in his or her report. 

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test. The VA audiologist must fully describe the functional effects caused by the left ear hearing disability in the final report. 

The examiner should specifically identify and address the circumstances surrounding the Veteran's sudden increase in left ear hearing loss that occurred approximately one and one half years prior to his November 2009 VA examination and consider whether it is possible to determine, on a medically sound basis, whether the increase to his service connected left ear hearing loss, or whether these findings are more properly attributable to intervening causes. 

A clear rationale for all opinions and conclusions expressed must be provided. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 
 
2. Thereafter, readjudicate the issue on appeal. If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative the appropriate opportunity to respond before returning the file to the Board for further appellate consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




